Chapman, C. J.
The usual and proper practice is, that the prosecuting officer shall countersign indictments; but there is nothing in the statutes requiring it, and we do not think it is indispensable to the validity of an indictment. It has been so held in New Hampshire. State v. Farrar, 41 N. H. 53. The bill is to be found by the grand jury, and therefore the signature of ihe foreman is necessary. Webster's case, 5 Greenl. 432. State v. Squire, 10 N. H. 558. State v. Freeman, 13 N. H. 488. But the prosecuting attorney acts independently of the grand jury and not as a part of that body. Exceptions overruled.